Title: To Thomas Jefferson from Ennion Williams, 13 January 1823
From: Williams, Ennion
To: Jefferson, Thomas


                        Respected Friend
                        
                            Richmond
                            1st mo. 13th 1823
                        
                    Being desirous of promoting the Interest of the University, I called upon our friend Bernard Peyton for one of the ground Plans of the University of Virginia; which I have colour’d in such a manner as at a Glance the various Gardens, Yards, Lawns and Buildings can be distinguish’d; to which are added the Elevations of the Rotunda, the Pavilions and Hotels, adjoining their respective ground Plans, together with that perspective view which thee preferred; it is placed on the upper part of the print, and above it is written in large conspicuous roman Letters The University of Virginia, and in smaller print, its Situation & distance from Charlottesville & from Richmond, there are also added the Dimensions of the Rotunda, the Pavilions, the Hotels, the Dormitories, the Streets, the Lawn, the Gardens, the whole length & breadth occupied, and the quantity of Land containd; including all the Information on i,t that appeared to be necessary to explain the whole; so that Persons who have not seen the Institution may  readily comprehend the Plan of it—It has  for several days past been suspended; (framed & glazed,) in the Lobby so that the Members of the Legislature and others might have an opportunity of examining it—Our friend Peyton & others have express’d their satisfaction, with the Ingenuity and Utility of my Arrangement—I am of opinion that the Legislature will grant liberally for the Purpose of compleating the University—Several Misrepresentations have been  circulated among the Members of the Legislature, which a view and explanation of my coloured print will remove—I wish to spread the Print as extensively as practicable, and have thought of the following plan, that is, 1st To purchase at first Cost of the Rector and Visitors, the Copper-Plate engraved by Maverick, with the prints 2nd then at my expense to have added to that Plate, certain additions similar to those I have added to the Print; 3rd then to have a part of them neatly coloured, and offered for Sale at moderate Prices; and distributed among the Book Sellers of several States—Please to favor me with thy opinion of my Proposal, by an early Mail—Please present my best Respects to the individuals of thy family and accept of my Wishes for the recovery of thy wounded arm, and for the Continuance of thy health & happiness—I am very respectfully Thy Friend
                        Ennion Williams
                    